Citation Nr: 0430049	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  96-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's request to 
reopen his claim for service connection for a chronic, 
acquired psychiatric disorder.  

In a May 2000 decision, the Board denied service connection 
for a chronic, acquired psychiatric disorder on the basis 
that new and material evidence had not been submitted 
warranting reopening the claim.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (Court).  

In a March 2001 order, the Court granted the parties' Joint 
Motion for Remand of the Board's May 2000 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
and remanded the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for a chronic, acquired psychiatric disorder.  

In a September 2001 decision, the Board found that new and 
material evidence had been submitted; reopened the claim; and 
remanded the issue of entitlement to service connection for a 
chronic, acquired psychiatric disorder to the RO for further 
development and de novo review of the case, which was 
subsequently denied.  The veteran pursued his appeal.  

In April 2003, the veteran testified at a personal hearing 
held at the RO before the undersigned.  In March 2004, the 
Board solicited a VA Health Administration (VHA) opinion on 
the issue of service connection for a chronic, acquired 
psychiatric disorder.  In May 2004, the Board received the 
opinion and a copy was sent to the veteran and his 
representative for review and comment.  In response, waiver 
of initial review by the agency of original jurisdiction was 
submitted, with the statement that there was no further 
evidence or argument to present.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is competent medical opinion, based on a review of 
the entire record, including the veteran's service medical 
records, of a nexus or link between the veteran's currently 
diagnosed bipolar disorder and his active military service.  


CONCLUSION OF LAW

A chronic, acquired psychiatric disorder, currently diagnosed 
as bipolar disorder, was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  However, in light of the Board's 
grant of the benefits claimed, there is no prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
concludes that if there has been any noncompliance with the 
VCAA, such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Essentially, the veteran asserts that he has a chronic, 
acquired psychiatric disorder, currently diagnosed as bipolar 
disorder and essentially asserts that the first 
manifestations of this disorder were shown during service, 
but were not properly diagnosed at the time.  

Factual Background

Review of the veteran's service medical records show that 
they are negative for a diagnosis of an acquired psychiatric 
disorder.  However, during service, in December 1968, he was 
diagnosed with a passive-aggressive personality.  

Treatment records form the Tennessee Department of Mental 
Health reflect that the veteran was hospitalized from May to 
June 1975 and diagnosed with paranoid schizophrenia; and from 
May to June 1976, he was diagnosed with manic-depressive 
reaction, manic type.  Subsequent treatment records reflect 
that he was consistently diagnosed with manic-depressive 
psychosis and, more recently, with bipolar disorder, manic 
type.  

In medical statements, dated in December 1983 and June 1995, 
the veteran's private physician, R. Jamieson, offered that 
the veteran's behavior during service was consistent with a 
diagnosis of manic-depression.  Based on a review of the 
veteran's records, the physician doubtful that the veteran 
had a passive-aggressive personality in service.  

The report of the veteran's October 2002 VA psychiatric 
examination notes that the examiner had reviewed the entire 
record and, after examining the veteran, diagnosed bipolar 
disorder, manic type, and personality disorder, not otherwise 
specified, with narcissistic and paranoid features.  He 
opined that the veteran's behavior in 1975, when he was 
hospitalized for paranoid schizophrenia, was much more 
consistent with bipolar disorder, manic type.  The examiner 
indicated that he found no evidence suggestive of a manic 
episode during military service.  

In the course of review of this case, the Board sought an 
expert opinion from VA Health Administration to determine 
whether is at least as likely as not that the veteran's 
bipolar disorder had its onset during his military service.  
The veteran's entire claims file was forwarded to the Chief 
of Staff of a VA medical center in order review and obtain 
such opinion form the specialist.  The medical specialist was 
to also comment on the statements presented by both Dr. 
Jamison and by the clinical neuropsychologist who conducted 
the veteran's October 2002 VA examination.  

The medical expert, a Board Certified, American Board of 
Psychiatry and Neurology, psychiatrist at a VA medical 
center, responded to the Board's inquiry in a May 2004 
letter.  In offering his opinion, he related that he had 
review the entire claims file, with emphasis on the opinions 
expressed by Dr. Jamieson and by the VA's October 2002 
examining clinical neuropsychologist, as well as the 
veteran's service medical records.  Following review of the 
records, and after soliciting the opinions of VA mental 
health colleagues, it was agreed that there appeared to be no 
recorded symptoms which, in and of themselves, would clearly 
support a diagnosis of bipolar disorder while the veteran was 
on active military service.  On the other hand, there was 
agreement among the medical expert and his colleagues that 
the veteran's behavior in December 1968 could well have been 
an early manifestation of an illness which is highly variable 
in its early phases.  Given the threshold of "at least as 
likely as not," it was the medical expert's opinion that the 
veteran's illness is related to his military service.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a chronic, 
acquired psychiatric disorder, currently diagnosed as bipolar 
disorder; the veteran complained of and symptomatology was 
suggestive of an early manifestation of such disorder in 
service; and there is a competent medical opinion of a nexus, 
or link, between his currently diagnosed bipolar disorder and 
his active military service.  See Caluza, 7 Vet. App. at 506.  
Significantly, there is no contrary evidence of record.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's chronic, acquired psychiatric disorder, 
diagnosed as bipolar disorder, was incurred in service.  
Hence, service connection for a chronic, acquired psychiatric 
disorder is granted.  


ORDER

Service connection for a chronic, acquired psychiatric 
disorder is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



